United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1026
                                    ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for
                                       * Eastern District of Missouri.
Berisfold Smith, also known as Clyde   *
Brown, also known as Clive Brown,      *       [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                            Submitted: February 25, 2000
                                Filed: March 3, 2000
                                    ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Following his conditional guilty plea to a drug charge, Berisfold Smith appeals
the District Court’s1 denial of his motion to suppress evidence. The evidence was
obtained after police subjected Smith and two other men to an investigative stop after
partially corroborating an anonymous tip that the three men were removing bundles
from the door panels of a car, concealing them in a coat, and taking them inside an
apartment building. Having reviewed the record and the parties’ briefs, we conclude

      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
the District Court’s denial of Smith’s suppression motion was supported by substantial
evidence and was not clearly erroneous. See United States v. Delaney, 52 F.3d 182,
186 (8th Cir.) (standard of review), cert. denied, 516 U.S. 878 (1995).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-